Title: To George Washington from Major General Philip Schuyler, 25 June 1776
From: Schuyler, Philip
To: Washington, George



Dear General
Albany June 25th 1776 1 O’Clock A.M.

About an Hour ago General Arnold, who is arrived here from Canada sent me a Letter from General Sullivan inclosing one from General Arnold to him, another of Colonel Hazen and a third from Lieutenant Colonel Antill; Copies of all which I do myself the Honor to enclose—The Grief I feel on the Evacuation of Canada by our Troops, is greatly alleviated by the little Loss sustained in the Retreat and the Hope I have that we shall maintain a Superiority on the Lakes.
Your Excellency will observe that General Sullivan intimates that farther than the Isle aux Noix he could not retreat without your Excellency’s or my Orders; previous to which he observes that the Council of War were unanimous for coming to Crown point—I do not hesitate to say that I wish he had retreated, at least as far South as point au Fere or Isle la mott, as I am afraid that the Enemy will throw themselves between him and the broad part of Lake Champlain and render it extremely difficult, if not impossible to send on a Supply of provisions, as they can with light Cannon and even Wall pieces command the Waters from Shore to Shore in most places, for six Miles South of Isle au Noix and in many even with Musquetry.
Did not the Danger of remaining there, especially with an Army broken and spiritless, and who wish so much to come farther South, that the officers as General Arnold informs me have already in a Body intreated him to come away appear to me too great to admit of the Delay of waiting your Excellency’s Orders—I should not send mine for a farther Retreat untill your pleasure could be known; but I trust I shall be justified in doing it, and yet I believe the Order will meet the Army on this Side of Isle au Noix.
Be pleased to order up six Anchors and Cables for the Gundaloes that are constructing of the Size of what is called the small Anchor and Cable of an Albany Sloop.
I shall immediately write to Governor Trumbull to procure

fifty Ship Carpenters if he can, and send for a like Number to the Massachusetts Bay.
If any Dutch Mill Saws can be procured at New York be pleased to order up four Dozen with six Dozen of Files for them.
Having learned that General Gates is upon his Way up I have ordered a Boat down to meet him. I am Dear General with Every Sentiment of Esteem & respect Your Excellency’s Most Obedt Hue Servt

Ph: Schuyler

